DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the cutout of the auxiliary antenna with two sides adjacent to each other and forming an L-shape as viewed from a plane, in view of all other limitations present in the claims.
Amadeo teaches an RF tag with an inlay having an IC chip, wherein in the antenna is a loop and the inlay is l-shaped.  Amadeo is silent as to that the antenna is L-shaped, and that the cutout antenna has two sides adjacent to each other.
Stowell teaches a slot antenna for a ground plane antenna package wherein the dielectric layer functions as a dielectric constant adjusting layer.  Stowell is silent as to the antenna cutout having two sides adjacent to each other.
Akamatsu teaches an RF tag with an inlay having an IC chip, wherein the antenna is a slot antenna.  Akamatsu teaches that the antenna layer has slots, but not that the slots are in an L-shaped arrangement.

Zhu (2013/0214986) teaches an antenna with a folded monopole and loop modes, where the antenna is shaped like an L, as seen in figure 10.  Zhu is silent as to that specifically the cutout is L-shaped, but instead teaching a strip antenna which is L-shaped.
Yamagajo (2011/0284643) teaches an antenna for an RF tag wherein there is a cutout section of an antenna, and the antenna is L-shaped.  Yamagajo is silent as to that specifically the cutout is L-shaped, but instead teaching an antenna plate which is partially L-shaped.
The claims contain additional detail about the positioning of the L-shaped slot antenna wherein L-shaped cutout slot antennas are found in the art, but the specific combination of the adjacent sides of the cutout with the inlay for the RF chip make it an unobvious combination.
Claim 9 is allowed for the same reasons as discussed above.  Claims 2-8 and 10-19 depend upon claims 1 and 9, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov